United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MacDILL AIR FORCE BASE, FL
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 21-0450 &
18-1744
Issued: June 16, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL IN DOCKET NO. 21-0450 AND
DISMISSING PETITION FOR RECONSIDERATION IN
DOCKET NO. 18-1744
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 5, 2021 appellant sought an appeal from a purported March 21, 2019 decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-0450.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation Act.1
The case record as transmitted to the Board does not contain a final adverse decision of OWCP
issued within 180 days from the date of docketing of the current appeal.2 The most recent final
adverse decision issued by OWCP was dated May 18, 2018. By decision dated March 21, 2019
the Board decision affirmed OWCP’s May 18, 2018 decision.3 As there is no final adverse
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of OWCP.”
2

3

Docket No. 18-1744 (issued March 21, 2019).

decision issued by OWCP over which the Board may properly exercise jurisdiction, the Board
concludes that the appeal docketed as No. 21-0450 must be dismissed.
To the extent that appellant’s February 5, 2021 appeal may be construed as a timely petition
for reconsideration of the Board’s March 21, 2019 decision in Docket No. 18-1744, the Board
notes that its decision became final upon the expiration of 30 days from the date of issuance.4 As
appellant did not file his petition for reconsideration of the Board’s March 21, 2019 decision until
February 5, 2021, this submission may not be deemed as a timely petition for reconsideration.5
Thus, the petition for reconsideration of the March 21, 2019 Board decision must be dismissed as
untimely filed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0450 is dismissed.
IT IS FURTHER ORDERED THAT the petition for reconsideration in Docket No.
18-1744 is dismissed as untimely filed.
Issued: June 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 501.6(d).

5

See id. at § 501.7(a).

2

